Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 04/12/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-79 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al. (USP 11,324,699).
Diorio et al. discloses  lipid multiparticulate formulations comprising at least one active ingredient, low flow point excipient and a high flow point excipient, see title and abstract. Diorio teaches  composition comprising a plurality of particles that are solid at ambient temperature and have a mean diameter of from 40 microns to 3000microns, see column 1, lines 30-35. Diorio teaches that mixtures of low flow point fatty acids can be used including oleic acid and also glycerides can be used as excipients, see column 4, lines 47-48 and column 5, lines 1-2 and claim 1. The composition comprises from 1wt.% to 60wt.% of the active agent, see claim 4. The plurality of lipid particles comprise at least one active and matrix wherein the matrix comprises glycerides, lauric acid or oleic acid and mixtures thereof, see claim 9. And wherein the matrix comprises  at least one high flow point excipient such as glycerol behenate, see claim 14. Active ingredient can be carotenoid, see claims 11-12. The reference teaches that the LMP matrix comprises at least 10 to 50wt.% of low flow point excipient and at least 3 to 15wt. % of high flow point ingredient, see column 7, lines 10-15 and 23-25.The LMP also comprise an antioxidant and the LMPs can be sprinkled on food and ingested or can be compressed into tablets or suspended in liquid solution, see column 9, lines 1-6. In certain embodiments, the matrix composition can be greater than 50 wt.% of the low flow point excipient and another embodiment the amount of low flow excipient can be less than 30wt. % of the high flow point excipient and the ratio low to high can range from 20:1 to 2:1, see column 6, lines 40-56. The taught amount of the lipid particle size from 40 microns to 3000microns, overlaps with the claimed size between 10 and 500 microns and thus create a case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
Thus the art teaches use of solid composition comprising oil-loaded microparticles (oleic acid, low flow excipients taught) and glyceryl dibehenates(high flow excipient, or solid lipid) making a matrix of lipid multiarticulate among various kinds of lipids including glycerides. This combination is not in a single embodiment. However, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results of making a solid lipid matrix wherein oil-loaded lipid is dispersed with an overlapping micron size lipid particles, see MPEP 2143 part (I)(A). Since the art teaches the generic amounts of high flow point and low flow point ingredients(glycerides including glyceryl dibehenate an oleic acid as discussed above, see column 5, lines 26-27), it would have been obvious to one of ordinary skill to have manipulated the amount in order to make a solid lipid multiarticulate which are advantageous active forms because they are amenable for use in scaling dosage forms according to the weight of an individual, animal or humans (see column 6, lines 24-27).

Claims 49-79 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al. (USP 10,166,187).
Diorio discloses solid lipid particles and methods for their preparation and use, see title. Diorio teaches in column 9, table 1, solid lipid particle with lecithin 15wt.%, 15wt.% curcumin, 5wt.% compritol and 65wt.% Gelucire. Solid lipid particles were made according to example 1. Example 7 comprises 5%compritol and 10% sunflower liquid lecithin and 15% curcumin, see column 9 lines 30-50 and  claim 1. Claim 1 discloses solid lipid particles comprising a lipid hydrophobic matrix and curcumin, wherein the matrix comprises 5 to 30wt.% lecithin, 5 to 15wt.% glycerol behenate and glycerides wherein the particle size average diameter ranges from 100 microns to 1500microns, see claim 1. The melting point of the matrix ranges from about 15 degree celsius to about 85 degrees celsius, see claim 2. The reference teaches that lipid hydrophobic matrix comprises natural and/or synthetic oils including glycerides, palm oil, olive oil, cyclomethicones, ground nut oil, oils of silicone, hydrophobic silicones with viscosity ranging from about 5 centistokes to about 9000 centistokes and the oily compounds may be olive oil, sunflower oil, palm oil, see column 9, lines 30-55. The solid lipid particles may comprise fillers and other active ingredients, see column 6, lines 30-32. Lubricants may be added and the composition may be in the form of oral powders, tablets or dispersible powders, see column 7, lines 30-48.
Thus the reference teaches various lipids suggesting mixture of sunflower oil (lecithin), olive oil, palm oil and glycerides in an amount that overlaps with the claimed amount and also the taught particle size from 100 microns to 1500microns,  overlaps with the claimed size of between 10 and 500 microns. This combination is not in a single embodiment. However, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results of making a solid lipid matrix wherein oil-loaded lipid is dispersed with an overlapping micron size lipid particles, see MPEP 2143 part (I)(A). The amount of the lipid particle size from 100 microns to 1500microns as taught by the reference overlaps with the claimed size between 10 and 500 microns and thus create a case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Since the art teaches the generic amounts of glycerides including glyceryl dibehenate, sunflower oil and olive oil as discussed above, it would have been obvious to one of ordinary skill to have manipulated the amount in order to make a solid lipid multiarticulate for increasing bioavailability of active ingredient such as curcumin (column 2, lines 22-24).
	Applicant’s arguments are moot in view of new rejections made above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612